Case 1:18-cv-00448-DKW-WRP Document 144-1 Filed 05/20/20 Page 1 of 9            PageID #:
                                   6750



  Michael C. Greenspon, pro se
  1135 Makawao Ave Ste 103 #321
  Makawao, HI 96768
  t (510) 502-2503
  mcg@mauinetworks.com


                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF HAWAII

                              )
  MICHAEL C. GREENSPON,       )              CIVIL NO. 18-00448-DKW-WRP
        Plaintiff,            )
                              )              MEMORANDUM IN SUPPORT OF
            vs.               )
                              )              PLAINTIFF’S MOTION FOR
  AIG SPECIALTY INSURANCE CO )               PARTIAL RECONSIDERATION OF
  F/K/A CHARTIS SPECIALTY     )              FINAL ORDER 1) GRANTING IN
                              )
  INSURANCE CO.; AMERICAN     )              PART DEFENDANT’S MOTION
  INTERNATIONAL GROUP, INC.;  )              FOR SUMMARY JUDGMENT RE:
                              )
  PROMMIS SOLUTIONS HOLDING )                INSURANCE COVERAGE AND
  CORP. N/K/A OLD ALABAMA     )              2) DENYING PLAINTIFF’S
  CLOSING CORP.; MCCORRISTON ))              MOTION FOR LEAVE TO AMEND
  MILLER MUKAI MACKINNON LLP; )
  DOES 10-30.                 )
                              )
        Defendants.           )
                              )
                              )
                              )

       MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION FOR
             PARTIAL RECONSIDERATION OF FINAL ORDER
           1) GRANTING IN PART DEFENDANT’S MOTION FOR
        SUMMARY JUDGMENT RE: INSURANCE COVERAGE AND
       2) DENYING PLAINTIFF’S MOTION FOR LEAVE TO AMEND

        1. Summary Judgment

        Plaintiff respectfully requests partial reconsideration of the Court’s April 20,

  2020 Final Order [142] (“2020 Order”) that grants in part summary judgment to
Case 1:18-cv-00448-DKW-WRP Document 144-1 Filed 05/20/20 Page 2 of 9           PageID #:
                                   6751



  Defendant insurer AIG on the issue of coverage on its 2012 D & O tail Policy for

  Plaintiff’s claims arising from a Hawaii state court 2014 Lawsuit and resulting

  2018 Order (Final Judgment) awarding Plaintiff damages based on the acts of

  AIG’s insureds “Prommis Solutions” and “Cal-Western”.

        The 2020 Order adjudicated cross-motions for summary judgment, i.e.

  Plaintiff’s MPSJ [84] and AIG’s MSJ [124], regarding coverage. The 2020 Order

  considered only four documents as relevant: a 2011 Complaint; the 2014

  Complaint; the 2018 Order; and the Policy. Dkt. 142 at 1-2. The 2020 Order

  concludes that the claims resulting in damages awarded by the 2018 Order were

  “first made” by the 2011 Lawsuit and thus outside the relevant Policy period. Id.

        Although the 2020 Order concedes that “The [2018 Order] do[es] not show

  which (if any) of the damages awarded to [Plaintiff]” may be “first made” “during

  the relevant policy period”, Id., it concludes “As a result, [Plaintiff] cannot show

  that any commingled damages flowing from the commingled claims awarded in

  the 2018 Order are covered under the Insurance Policy.” Id. at 27.

        Thus, there is a genuine issue of material fact as to what damages awarded to

  Plaintiff may be shown to “flow” from the claims that were, in fact, “first made”

  by Plaintiff’s claim based on the Final Judgment. Therefore, summary judgment

  for movant AIG on its MSJ was inappropriate at this stage of the proceeding.




                                           2
Case 1:18-cv-00448-DKW-WRP Document 144-1 Filed 05/20/20 Page 3 of 9           PageID #:
                                   6752



         The conclusion that Plaintiff “cannot show” any damages resulting from

  claims “first made” by the 2014 Lawsuit relies on a literal textual analysis of the

  2018 Order rather than on any evidence of record, including evidence from the

  underlying 2014 Lawsuit on which the 2018 Order is based, that could be shown at

  trial or on further motion. However, even that textual level of analysis overlooks

  the particular wording and structure of the 2018 Order, and particularly the timing

  of the multiple independent negligent acts of Cal-Western resulting in damages to

  Plaintiff.

         The 2018 Order, Dkt. 81-3 at 26-28, concluded that the 2014 Lawsuit FAC

  and its Count IV, “Breach of Fiduciary Duty”, “states a claim for wrongful

  foreclosure based both on IndyMac’s repudiation of the loan modification and

  forbearance agreement accepted by Plaintiff, as well as on Cal-Western’s unlawful

  conduct of the non-judicial foreclosure process and auction sale.” Id. COL ¶6.

  Thus, the 2018 Order relevantly identifies the “wrongful foreclosure” as consisting

  of those acts during the process conducted by Cal-Western up to and including the

  2010 auction sale and recording of the deed, Id. COL ¶¶7-12.

         In awarding UDAP damages pursuant to § 480-2, the 2018 Order, Dkt. 81-3

  at 38-39, ¶4a, likewise concludes that the “entire non-judicial foreclosure process

  in this case” spans the period from the time of “recording of the sale notice on May

  22, 2009, through the recording of the … deed on May 7, 2010”.


                                           3
Case 1:18-cv-00448-DKW-WRP Document 144-1 Filed 05/20/20 Page 4 of 9          PageID #:
                                   6753



        The 2018 Order, Id. at 29-30, then distinguishes those “breaches of duty”

  alleged by the 2014 Lawsuit FAC, separate from the acts of “wrongful

  foreclosure”, that were found and concluded to be breaches of a duty to disclose

  the facts of the sale and constituted independent negligent misrepresentations of

  Cal-Western. Id. COL ¶18-19.

        The 2018 Order also found that Cal-Western, after service of the 2011

  Complaint, intentionally or recklessly misrepresented, by and through its counsel,

  its authorization to have acted as agent of the FDIC, and allowed its counsel to

  conceal its knowledge of its lack of such authorization. Id. at 30-31, COL ¶20-21.

  Particularly, the 2018 Order concludes that “Because of Cal-Western’s

  concealment, Plaintiff suffered an adverse summary judgment for possession of his

  home”. Id. at 31, COL ¶22.

        Thus, the 2018 Order clearly concludes that it was Cal-Western’s

  misrepresentations and concealments after and distinguished from the 2010

  wrongful foreclosure itself, and after the 2011 Complaint, that caused Plaintiff to

  suffer damages, including the adverse March 13, 2013 judgment of possession that

  he successfully appealed. Substantially all of the damages awarded in fact “flow”

  from that adverse judgment of possession and the litigation leading up to it,

  subsequent to the 2011 Complaint, as that comprises the bulk of the time period

  from 2009-2016, and includes the period of Plaintiff’s claimed business loss.


                                           4
Case 1:18-cv-00448-DKW-WRP Document 144-1 Filed 05/20/20 Page 5 of 9            PageID #:
                                   6754



          Clearly, if Cal-Western’s counsel1 had conceded its knowledge in its August

  30, 2011 Answer to the 2011 Complaint, Plaintiff would have prevailed and/or

  settled the litigation as of that date and would have been spared an additional five

  years of harm, through the August, 2016 resolution of the appeal. Thus, the

  independent acts of misrepresentation by Cal-Western as found by the 2018 Order

  are an intervening cause of the damages, and so there is a genuine issue of material

  fact as to which of the damages awarded by the 2018 Order are ascribable to the

  claims “first made” by Plaintiff’s April 11, 2018 claim for indemnification on the

  Policy. Thus, summary judgment was improper.

          The 2018 Order, Dkt. 81-3 at 36, concludes that “Compensatory damages

  are available for each of Plaintiff’s claims of wrongful foreclosure, breach of duty,

  negligent/reckless and intentional misrepresentation, unfair and deceptive acts and

  practices”. Although the 2018 Order inaccurately formats its list of awarded

  economic damages under the heading “wrongful foreclosure”, that list clearly

  includes damages that arose after the completion of the foreclosure process and


  1
      The evidence of the complete knowing course of concealment by Cal-Western’s
  counsel is of record in the 2014 Lawsuit, e.g., ex. 0990 therein, and is excerpted in
  the summary judgment record herein as attached to Plaintiff’s MPSJ filings, e.g.
  Ex. 30, Dkt. 115-8; see Decl. Dkt. 115-1 at 4-5, ¶7-8. That evidence shows that on
  August 18, 2011, Cal-Western discussed and formulated a plan to conceal its lack
  of authorization by the FDIC and also to fabricate and record new “amended
  deeds” in the name of the FDIC in order to obtain possession of Plaintiff’s home.

                                            5
Case 1:18-cv-00448-DKW-WRP Document 144-1 Filed 05/20/20 Page 6 of 9             PageID #:
                                   6755



  2011 Complaint as aforesaid. The perpetuation of those damages on and after

  August 30, 2011 are thus the result of Cal-Western’s independent acts of

  misrepresentation. Thus, there is a triable issue regarding how the damages flowing

  from Cal-Western’s misrepresentations are to be apportioned after that date.

        The 2018 Order’s award of UDAP damages, Dkt. 81-3 at 38-38 ¶4, is

  consistent with the foregoing analysis. Id. ¶ 4c specifically concludes only that

  “Cal-Western’s reckless misrepresentations with respect to the sale notice and

  Mortgagee’s Affidavit on and after May 22, 2009 are already subsumed in the

  award for wrongful foreclosure”. That does not imply that damages for all of the

  acts of misrepresentation subsequent to the 2011 Complaint as aforesaid were

  “subsumed”. Rather, each of the compensatory economic damages are trebled,

  whether due to the “wrongful foreclosure” or the subsequent concealments.

        That the damages can be apportioned on a straightforward timeline is shown

  by the fact that the awarded damages due to the impairment of Plaintiff’s sweat

  equity in the property are calculated as net of the mortgage prior to September 15,

  2011, and as unencumbered by the foreclosed and settled mortgage subsequent to

  that date. Dkt. 81-3 at 36, ¶ 2b (“This resulted in total damages of $2,777,084

  consisting of $414,189 during 846 days prior to … September 15, 2011… and




                                           6
Case 1:18-cv-00448-DKW-WRP Document 144-1 Filed 05/20/20 Page 7 of 9             PageID #:
                                   6756



  $2,362,395 during 2,297 days subsequent thereto.”) This is a close approximation2

  of those damages subsequent to August 30, 2011 (2,312 days.)

        Similarly, damages due to loss of Plaintiff’s earnings and wages, Dkt. 81-3

  at 37, ¶ 2h, over 8 years is readily apportionable to those periods prior to and

  subsequent to August 30, 2011. And, all of the economic loss of Plaintiff’s startup

  business and competitive advantage, Id. ¶ 2i, arose after August 30, 2011.

        The foregoing shows a genuine issue of material fact and evidence that there

  are covered claims of damages “first made” during the Policy period. Thus,

  Plaintiff respectfully requests that the Court set aside its April 20, 2020 order as to

  AIG’s summary judgment.


        2. Leave to Amend

        Plaintiff likewise respectfully requests the Court reconsider granting leave to

  amend to include a UDAP and/or bad faith claim as to AIG’s handling of this


  2
    The 2018 Order’s arithmetic is in fact accurate. The spreadsheet schedule that is
  the basis of the Order calculated subtotal damages amounts to the penny, but
  rounded them to the nearest dollar for ease of presentation. The actual figures
  comprising the economic damages, Dkt. 81-3 at 36-37 ¶2, are (b) $414,188.71 and
  $2,362,895.04; (c) $868,140.77; (d) $333,181.82; (e) $707,000.00; (f) $66,200.00;
  (g) $350,311.65; (h) $2,364,257.47 and $1,112,591.75; and (i) $3,000,000.00.
  These total $11,578,767.22 that is represented by the 2018 Order as $11,578,767.
  The schedule is in the public record of AIG’s pending state court appeal in the ICA
  as CAAP-XX-XXXXXXX, Plaintiff/Appellee’s Answer Brief, dkt #121 Appendix C.

                                            7
Case 1:18-cv-00448-DKW-WRP Document 144-1 Filed 05/20/20 Page 8 of 9             PageID #:
                                   6757



  matter. Whether a third-party consumer creditor of a wound-up insured can bring a

  claim against the D & O insurer on a tail policy that AIG knew would likely result

  in a judgment is a matter of first impression in Hawaii law and so it would be in

  the public interest that the Hawaii Supreme Court rule on the question rather than

  asking this Court or the 9th Circuit to guess how it would rule in light of the

  changing pandemic economic conditions and evolution of the law. Cf. Donaldson

  v. Liberty Mut. Ins. Co., 947 F. Supp. 429 (D. Haw. 1996).

        Particularly, Plaintiff is a consumer with respect to the construction loan

  transaction that is the basis of the judgment against the wound-up insured. That

  judgment is the basis of the instant action as much as the insurance policy. Plaintiff

  stands in the shoes of the insured by virtue of the judgment and so has standing to

  bring a UDAP claim or, alternately, a bad faith claim, as to the insurer.

        Wherefore, Plaintiff respectfully requests that the denial of leave to amend

  be set aside so as to test the matter and that a question may be certified to the

  Hawaii Supreme Court.

        DATED: May 20, 2020, Ha‘iku, Hawai‘i, and respectfully submitted,



                                   /s/Michael C. Greenspon
                                   Plaintiff, pro se




                                            8
Case 1:18-cv-00448-DKW-WRP Document 144-1 Filed 05/20/20 Page 9 of 9     PageID #:
                                   6758



                          CERTIFICATE OF SERVICE

        The undersigned certifies that the above-entitled document PLAINTIFF’S

  MOTION FOR PARTIAL RECONSIDERATION OF FINAL ORDER 1)

  GRANTING IN PART DEFENDANT’S MOTION FOR SUMMARY

  JUDGMENT        RE:    INSURANCE        COVERAGE          AND   2)   DENYING

  PLAINTIFF’S MOTION FOR LEAVE TO AMEND; MEMORANDUM is

  served on the opposing parties in this action via their counsel of record

  electronically via CM/ECF on the indicated date:

        TERRENCE J. O' TOOLE #1209
        MAILE S. MILLER #10179
        JOHN W. KELLY #9907
        STARN O’TOOLE MARCUS & FISHER, ALC
        Pacific Guardian Center, Makai Tower
        733 Bishop Street, Suite 1900
        Honolulu, Hawaii 96813
         Attorneys for Defendant
         AIG SPECIALTY INS. CO.

        DATED: May 20, 2020, Ha‘iku, Hawai‘i


                                 /s/ Michael C. Greenspon
                                 Michael C. Greenspon
